Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 07, 2020

The Court of Appeals hereby passes the following order:

A21E0019. IN RE: ROSE SINGH.

      Appellant’s “Emergency Motion to Stay” is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/07/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.